Citation Nr: 1734090	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  11-24 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left shoulder, arm, and hand radiating pain.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for strabismus/ heterophobia/ esophoria.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for joint swelling.

6.  Entitlement to service connection for bruxism/ temporomandibular joint (TMJ) disorder.

7.  Entitlement to service connection for bilateral carpal tunnel syndrome.

8.  Entitlement to service connection for myopia and presbyopia.

9.  Entitlement to service connection for right ankle arthralgia (pain).

10.  Entitlement to service connection for hyperlipidemia.

11.  Entitlement to an increased initial rating for degenerative disc disease (DDD) of the cervical spine, currently evaluated as 20 percent disabling from April 12, 2011, and as noncompensable prior to that date.

12.  Entitlement to an initial rating in excess of 10 percent for DDD of the lumbar spine.

13.  Entitlement to an initial rating in excess of 10 percent for plantar fasciitis, sesamoiditis, and neuroma of the left foot.

14.  Entitlement to an initial compensable rating for plantar fasciitis, sesamoiditis, and neuroma of the right foot.

15.  Entitlement to an initial compensable rating for allergic rhinitis.

16.  Entitlement to an initial compensable rating for bilateral hearing loss.

17.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD). 



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 2005 in the United States Army.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

A Board videoconference hearing was scheduled in June 2017; however the Veteran failed to appear.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issues of service connection for migraine headaches and bruxism/ TMJ disorder are decided herein.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his migraine headaches manifested during his military service.  

2.  Resolving reasonable doubt in the Veteran's favor, bruxism/ TMJ disorder manifested during his military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for bruxism/ TMJ disorder have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's migraine headaches and bruxism/ TMJ disorder manifested during his military service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  

Regarding migraine headaches, the Veteran's service treatment records include a Pain Location Diagram that notes migraine headaches.  This record, although undated, appears to be associated with chiropractic services that the Veteran received from 1997 to 2005.  In November 1999, the chiropractor noted that the Veteran had headaches with low back pain.  At his August 2005 retirement examination, a Report of Medical History indicates that the Veteran had severe headaches with shooting pain in the left temple, three to five times a quarter.  After service, an October 2005 treatment record notes a diagnosis of migraine headaches.  At a June 2008 VA examination, the Veteran indicated that he had severe headaches with blurred vision, light and noise sensitivity, and nausea.  He stated that he had these headaches every month.  The diagnosis by the VA examiner was migraine headaches.

Regarding TMJ disorder, the Veteran has stated that he was prescribed a retainer by a dentist in 2002, to prevent clinching his jaws and grinding his teeth.  See October 2007 statement.  He has indicated that the retainer mitigates but does not stop the symptoms and that he has jaw pain and swelling.  See, id.  His service treatment records indicate that he complained of jaw popping and stiffness in May 2002.  A November 2002 dental record notes that the Veteran complained of left-sided jaw pain.  On examination, the dentist noted tenderness and increased pain when he clenched his jaw.  He was given a soft appliance to reduce the clenching and the diagnosis was TMJ disorder.  

A June 2008 VA examiner noted that the Veteran had "basically a normal dental examination at this time."  However, the examiner also noted that the Veteran's "bruxism problem seems to be well managed with his guard and I told him if he gets service-connected disability we can remake his guard or he possibly should see someone else about remaking his guard since it is fairly old."  Thus, the VA examiner's opinion essentially was that the Veteran had a TMJ disorder that was well-controlled by the use of a mouth guard.

The Board finds the foregoing evidence, medical and lay, is both competent and credible, and indicates that the Veteran's migraine headaches and bruxism/TMJ disorder manifested during his military service and have continued since service.  

The Board therefore concludes that, with the benefit of the doubt resolved in the appellant's favor, a grant of service connection for migraine headaches and bruxism/TMJ disorder is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").  


ORDER

Service connection for migraine headaches is granted.

Service connection for bruxism/TMJ disorder is granted.


REMAND

Initially, the Board finds that a remand is necessary to verify the Veteran's address.  The record indicates that the Veteran was scheduled for VA examinations in 2016 and 2017, but that he failed to respond to the scheduling notice.  The examinations were then cancelled.  A note in VBMS indicates that the Veterans Benefits Administration (VBA) and VA's Compensation and Pension Records Interchange (CAPRI) had two different addresses for the Veteran.  As the notice letters are not of record, it is unclear whether they were sent to the correct address.  Therefore, the Board cannot apply the presumption of administrative regularity in this instance and finds that a remand is necessary to verify his address.  

After the Veteran's address is verified, the RO should send him a letter asking him whether he wants another opportunity for a Board videoconference hearing.  As noted above, the Veteran failed to appear for a Board videoconference hearing, but it is unclear whether the hearing notice letter was sent to the correct address.

In addition, the Board notes that in the Veteran's September 2009 Notice of Disagreement (NOD), he indicated that he disagreed with the denial of service connection for bilateral carpal tunnel syndrome, myopia and presbyopia, hyperlipidemia, and right ankle arthralgia (pain); and the initial rating assigned for GERD.   The AOJ treated these issues as new claims and did not address them with the July 2011 Statement of the Case (SOC); however, the reason for this is unclear.  Because the NOD with respect to these issues remains unprocessed, a remand is necessary for issuance of a SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

If the Veteran does not want a Board hearing (or does not respond to the AOJ's request for clarification), the Board finds that the following development is necessary:

First, an attempt should be made to obtain updated treatment records.  The Veteran was receiving treatment at Fox Army Health Center; however, the claims file only includes records dated up through March 2008.

Second, as noted above, an attempt was made to schedule the Veteran for VA examinations in association with his increased rating claims; however, it is unclear that the notice was sent to the correct address.  Therefore, the Board finds that he should be afforded another opportunity to report to VA examinations to ascertain the current severity and manifestations of his service-connected cervical and lumbar spine disabilities, bilateral foot disability, allergic rhinitis, and hearing loss.  

Third, the Board finds that an additional VA examination is necessary to ascertain the nature and etiology of the Veteran's claimed right and left shoulder disabilities.  His service treatment records indicate that he fell and injured his right shoulder in September 1996.  In February 2005, both shoulders were abnormal in appearance with protraction and acromioclavicular hypertrophy.  There was tenderness to palpation and with motion.  The assessment was status post fall on right shoulder/muscle spasms.  He was referred for physical therapy.  The assessment was "osteoarthritis localized primary - shoulder" and acromioclavicular joint arthrosis in the right shoulder.  It is unclear which shoulder had osteoarthritis.  Furthermore, it was noted that the Veteran might have cervical spine radiculopathy but that his physical examination was more consistent with carpal tunnel syndrome.  

A VA examination was conducted in July 2008.  During the VA examination, the Veteran indicated that he believed his shoulder pain was associated with his cervical spine disability.  The VA examiner found no abnormalities and noted that the X-rays of both shoulders were normal.  The VA examiner, however, did not address the February 2005 service treatment record that noted osteoarthritis, right shoulder arthrosis, abnormalities of the acromioclavicular joints, and possible cervical radiculopathy.  Because of this discrepancy, the Board finds that another VA examination is necessary.

Fourth, the Board finds that a VA examination is necessary to assess the nature and etiology of the Veteran's complaints of joint swelling.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, the Board finds that another VA examination is necessary to address the Veteran's claim of service connection for strabismus.  A March 2003 service treatment record notes a diagnosis of strabismus non-paralytic heterophoria esophoria.  Thereafter, this diagnosis was included on the Veteran's problem list.  A June 2008 VA examiner stated that there was no clinical evidence of these complaints on examination; however, she did not address the prior diagnosis.  Therefore, the Board finds that an additional VA examination is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should take appropriate steps to verify the Veteran's current mailing address, to include attempting to contact the Veteran via telephone or any other appropriate entity.  All efforts must be documented in the claims file.

2.  After the Veteran's mailing address has been verified, the AOJ should issue an SOC addressing entitlement to service connection for bilateral carpal tunnel syndrome, myopia and presbyopia, hyperlipidemia, and right ankle arthralgia (pain); and an increased rating for GERD.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely Substantive Appeal in response thereto.  The AOJ should advise the appellant that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the SOC unless he perfects the appeal.

3.  After the Veteran's mailing address has been verified, the AOJ should send him a letter asking him whether he wants another opportunity for a Board videoconference hearing.

4.  If the Veteran requests a Board hearing, the AOJ should schedule him for a hearing before the Board in accordance with his request.  

The Veteran should be notified in writing of the date, time, and location of the hearing before the Board.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

5.  If, and only if, the Veteran indicates that he does not want a Board hearing or fails to respond, the AOJ should conduct the development outlined in paragraphs six through eleven.

6.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disabilities on appeal, to include Fox Army Health Center.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.  

7.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his cervical and lumbar spine disability, bilateral foot disability, allergic rhinitis, and hearing loss.  Access to the Veteran's electronic VA files must be made available to the examiner for review.  The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities under the rating criteria. 

Regarding the cervical and lumbar spine disabilities, the examiner should also provide the range of motion in degrees and indicate whether there is any ankylosis.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional limitation of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

8.  After securing any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed right shoulder pain; left shoulder/ arm/ hand radiating pain; and joint swelling.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contends that his right shoulder began after a fall during physical training in 1996 and reoccurred in March 2005 after doing some yardwork.  He also contends that it was aggravated by the rigors of his military service.  See October 2007 statement.

The Veteran contends that joint swelling and pain began after he received vaccinations for anthrax.  See December 2007 statement.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A February 2005 service treatment record notes osteoarthritis localized primarily in the shoulder (unclear which shoulder) and acromioclavicular arthrosis of the right shoulder.  If any of these previously diagnosed disorders are not found on examination, address the prior diagnoses of record.

a) After examining the Veteran, and considering his pertinent medical history and lay statements, the examiner should identify all current disorders related to his complaints of right shoulder pain; left shoulder, arm, and hand radiating pain; and joint swelling.  

b) For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service, or any injury or environmental exposure therein. 

c) If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology. 

d) If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to any undiagnosed illness, or a medically unexplained chronic multi-symptoms illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

9.  After securing any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed strabismus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

The Veteran has stated that he has difficulty focusing at close, intermediate, and far ranges, that he experiences halo effect with night lights, and that he has very limited night vision.  He has also reported that he was diagnosed with strabismus during service and given four sets of glasses with different prescriptions.  He has also stated that he was exposed to intense sunlight and pollutants while he served overseas in Kuwait and Saudi Arabia.  

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should indicate whether the Veteran has strabismus.  If strabismus is not found, the examiner should address the prior diagnosis noted in a March 2003 service treatment record.  If strabismus is found, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or more probable) that his strabismus was incurred in or causally related to the Veteran's military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

10.  After completing the above action, the AOJ should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraph.  

11.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the SOC.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


